Claim Objection
Claim 24 is objected to because it does not have an ending period. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 8,106,687).

Regarding claim 1, Chang (Fig. 1) discloses circuit (115), comprising:
a delay chain circuit (111) having an input configured to receive a reference clock signal (periodical signal S1 received from oscillator 113), the delay chain circuit including a plurality of delay elements coupled in series (Fig. 2A), wherein the delay chain circuit outputs a plurality of phase-shifted clock signals (clock signals 201d, 201e, 201f have the same frequency and different phases);
a first multiplexer circuit (selector/ 3-to-1 multiplexer 109; col. 3, lines 57-60) having inputs coupled to receive the plurality of phase-shifted clock signals (clock signals 201d, 201e, 201f as illustrated in Fig. 2A) and having a first selection input (S2/S6) configured to receive a first selection signal (first square wave signal S2 and/or second square wave signal S6) which selects one of the plurality of phase-shifted clock signals for output (output clock signal S7); and


Regarding claim 2, Chang (Fig. 1) discloses circuit (115) the circuit of claim 1, further comprising a phase generator circuit (accumulator circuit) configured to process the modulated digital signal and output the values of the first selection signal (col. 2, lines 24-32).  

Regarding claim 3, Chang (Fig. 1) discloses circuit (115) the circuit of claim 2, wherein the phase generator circuit comprises a digital integrator circuit (col. 2, lines 24-32) (the phase generator circuit/digital integrator defines as an accumulator – see, page #5 of specification, lines 5-6).  

Regarding claim 8, Chang (Fig. 1) discloses circuit (115) the circuit of claim 1, wherein the control circuit further includes a digital waveform generator (103) configured to generate the waveform signal (S3) having the triangular wave profile (203a illustrated in Fig. 2B) in response to the reference clock signal (“The triangular wave generator 103 transforms one of the input clock signals S5 into an original triangular wave signal S3 (ie., 203a in Fig. 2B)” – see, col. 3, lines 24-26).  



Regarding claim 16, Chang (Fig. 1 to Fig. 2D) discloses a method, comprising:
selecting (by selector/multiplexer 109) one of a plurality of phase-shifted clock signals (input clock signals S5; Fig. 2A) for output in response to a selection signal (S2/S6; col. 3, lines 57-60);
generating values (square wave signal S6) for the selection signal (S2/S6) by performing sigma-delta modulation (by the sigma delta modulator 107 of Fig. 1) of a waveform signal (S3) having a periodic triangular wave profile (Fig. 2B); and
processing (by the spread spectrum clock generator 101) the selecting one of the plurality of phase-shifted clock signals (input clock signals S5; Fig. 2A) to output a spread spectrum clock signal (207a, 20b, 207c illustrated in Fig. 2D; col. 3, lines 57-60).  

Regarding claim 17, Chang (Fig. 1 to Fig. 2D) discloses the method of claim 16, wherein the sigma-delta modulation generates a modulated digital signal, further comprising: phase processing the modulated digital signal (by the accumulator circuit) to generate the values of the selection signal (col. 2, lines 24-32).  

Regarding claim 18, Chang (Fig. 1 to Fig. 2D) discloses the method of claim 17, wherein phase processing comprises digitally integrating (i.e., accumulating) the modulated digital signal .  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 8,106,687) in view of Romano et al. (US 8,400,197).

Chang discloses the claimed invention of the claims 1 and 16 (see, the rejection above). Chang does not disclose a phase lock loop (PLL) circuit configured to receive the selected phase-shifted clock signal as a reference for generating a spread spectrum clock signal, and wherein the sigma-delta modulator/modulation implements noise shaping to push quantization noise into a higher frequency domain and the PLL circuit has a low-pass response for filtering out the quantization noise.
Romano et al. (Figs. 2, 5, 6) discloses a circuit, comprising: a PLL circuit (having low pass filtering function, PLL 201; Fig. 6) configured to receive the selected phase-shifted clock signal as a reference (“reference clock with jitter” output by the selector 504; col. 5, lines 63-68) for generating a spread spectrum clock signal (output of the PLL 201), and wherein the sigma-delta modulator/modulation (602; Fig. 6) implements noise shaping to push quantization noise . 

Allowable Subject Matter
Claims 6-7, 10-15, 21-23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record was not seen to teach or suggest the claim recitation “a compensation circuit configured to determine a number of delay elements within the delay chain circuit which change state in response to one cycle of the reference clock signal; and wherein the control circuit adjusts a modulation depth of the waveform signal having the triangular wave profile in response to the determined number of delay elements”. 
 
Regarding claim 7, the prior art of record was not seen to teach or suggest the claim recitation “a compensation circuit configured to determine a number of delay elements within the delay chain circuit which change state in response to one cycle of the reference clock signal; and 

Regarding claims 10-11, the prior art of record was not seen to teach or suggest the claim recitation “the modulation depth is scaled by a compensation value to account for process and voltage variation of the plurality of delay elements”.

Regarding claim 12, the prior art of record was not seen to teach or suggest the claim recitation “a register circuit configured to latch the first selection signal in response to a control clock, wherein the control clock is a delayed version of the phase-shifted clock signal selected by the first selection signal and output by the first multiplexer circuit”.  

Regarding claims 13-15, the prior art of record was not seen to teach or suggest the claim recitation “a register circuit configured to latch the first selection signal in response to a control clock, wherein the control clock is a further selected one of the plurality of phase-shifted clock signals”.  

Regarding claim 21, the prior art of record was not seen to teach or suggest the claim recitation “determining a number of delay elements within a delay chain circuit generating the plurality of phase-shifted clock signals from a reference clock signal which change state in response to one cycle of the reference clock signal; and adjusting a modulation depth of the waveform signal having the triangular wave profile in response to the determined number of delay elements”.


Regarding claim 23 the prior art of record was not seen to teach or suggest the claim recitation “scaling a modulation depth of the waveform signal by a compensation value to account for process and voltage variation of delay elements within a delay chain circuit generating the plurality of phase-shifted clock signals”.  

Regarding claim 25, the prior art of record was not seen to teach or suggest the claim recitation “latching the value of the selection signal in response to a control clock, wherein the control clock is a delayed version of the selected one of the phase-shifted clock signals”.

Regarding claims 26-27, the prior art of record was not seen to teach or suggest the claim recitation “latching the value of the selection signal in response to a control clock, wherein the control clock is a further selected one of the plurality of phase-shifted clock signals”.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809